Citation Nr: 0728153	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  02-22 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD), with 
depression and substance abuse, on appeal from an initial 
grant of service connection, for the period from July 17, 
1991, to March 30, 1993.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disability(ies) [TDIU] for the period prior to 
March 30, 1993.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney-at-law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1970.

Due to the complex nature of this case, the Board of 
Veterans' Appeals (Board) finds that an explanation of the 
current procedural posture of the issues on appeal is 
warranted. 

The instant appeal, as to the initial rating claim, arose 
from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. Louis, 
Missouri.  This action granted a claim for service connection 
for PTSD and assigned an initial evaluation of 50 percent, 
effective January 13, 1992.  The veteran filed a notice of 
disagreement (NOD) in July 1993, clearly requesting an 
"increase in disability rating" at that time.  Thereafter, 
in an October 1994 rating decision, the effective date for 
the grant of service connection and the assignment of the 50 
percent rating was awarded back to July 17, 1991, the date of 
receipt of the veteran's original claim for benefits.  
Subsequently, a statement of the case was issued in October 
1994, and the veteran perfected his appeal by filing a 
document in lieu of a VA Form 9 in November 1994.

A rating decision, dated in October 1994, granted a temporary 
100 percent rating under 38 C.F.R. § 4.29 for PTSD with 
depression and substance abuse from March 30, 1994 to April 
30, 1994, and a subsequent rating decision in April 1995 
granted a schedular 100 percent evaluation effective May 1, 
1994.  In an October 1995 rating decision, the RO denied 
entitlement to an effective date earlier than April 30, 1994, 
for a 100 percent schedular rating for PTSD.  The April 30, 
1994 effective date of the 100 percent evaluation was upheld 
by the Board and the United States Court of Appeals for 
Veterans Claims (CAVC or Court).

The law presumes that the veteran has been seeking a 100 
percent disability rating for PTSD since the time he filed 
his original claim in July 1991.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) ("On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.").  The 
record shows that the veteran specifically requested a 100 
percent rating for his PTSD as early as January 1992, and 
that in July 1993 he reiterated that he wanted a rating 
higher than the 50 percent initially awarded.  However, and 
as a higher rating (of 100 percent) was not made effective 
until April 30, 1994, the claim for a higher initial rating 
prior to April 30, 1994, remains pending.  The Board notes 
that, with the exceptions explained below, the claim for a 
higher initial rating prior to April 30, 1994, has not 
previously been addressed by the Board.  During the pendency 
of this appeal, the Court clarified that where, as here, the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of a 
disability rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999); see also VAOPGCPREC 9-94 (CAVC decisions to 
be given effect in claims still open on direct review).

The appeal as to the TDIU claim arises from a January 1994 
rating decision that denied entitlement to TDIU.  The veteran 
filed a notice of disagreement in March 1994, clearly 
requesting that TDIU be granted at that time.  Subsequently, 
a statement of the case was issued in October 1994, and the 
veteran perfected his appeal by filing a document in lieu of 
a VA Form 9 in November 1994.

The veteran notified VA at the time he filed his original 
claim that he had recently been hospitalized at a VA 
facility.  These hospitalization records show evidence of 
unemployability ("[h]is business has dwindled down to 
nothing").  Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that where the documents proffered by the appellant 
are within the Secretary's control and could reasonably be 
expected to be a part of the record before the Secretary and 
the Board, such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record); see also Roberson v. Principi, 251 F.3d. 1378 
(Fed. Cir. 2001) (the VA must consider entitlement to TDIU 
benefits when a veteran submits evidence of a medical 
disability and makes a claim for the highest possible rating, 
and additionally submits evidence of unemployability).  Thus, 
a TDIU claim was initiated when the veteran filed his 
original claim for benefits.

The Board issued a decision on the merits of the veteran's 
claim in December 2003.  The issues were phrased as follows:

1.  Entitlement to a disability 
evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), 
with depression and substance abuse, on 
appeal from an initial grant of service 
connection, for the period from July 17, 
1991, to April 29, 1994.

2.  Entitlement to a total disability 
evaluation based on individual 
unemployability due to the veteran's 
service-connected disability(ies) for the 
period prior to April 30, 1994.  

The Board granted a 70 percent evaluation for the veteran's 
PTSD but denied his request for a TDIU prior April 30, 1994.  
The veteran was notified of this action and he, through his 
accredited representative, appealed to the Court for review.  

The Court issued a Memorandum Decision in October 2006 
followed by a Judgment dated November 2006.  The Court 
concluded the following:

Upon consideration of the foregoing, the 
December 2003 Board decision is AFFIRMED 
as to the denial of a 100% schedular 
disability rating for the period from 
March 30, 1993, through March 30, 1994, 
and the 2003 Board decision is REVERSED 
to the extent that it concluded that the 
April 1998 Court decision precluded an 
award of a 100% schedular disability 
rating and a TDIU rating prior to March 
30, 1993.  Those matters are REMANDED for 
adjudication consistent with this order.  

The claim has since been returned to the Board for further 
action on those limited issues.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran has been diagnosed as suffering from PTSD.  

3. Since the effective date of the award of service 
connection to March 30, 1993, the veteran's PTSD symptoms and 
manifestations have severely impaired his ability to maintain 
gainful, meaningful employment.

4.  The veteran's claim for an effective date earlier than 
March 30, 1993, for a TDIU award is moot.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
from July 17, 1991, to March 30, 1993, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.16 (c), 4.125, 4.126, and 4.132, Part 4, 
Diagnostic Code 9411 (1994).

2.  With respect to the veteran's claim for an effective date 
earlier than March 30, 1993, for TDIU, there is no remaining 
case or controversy over which the Board has jurisdiction and 
that matter is dismissed.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the long course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted - it describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

It is noted that the VCAA was enacted well after the 
initiation of this appeal.  Nevertheless, a review of the 
record reveals that over the course of the appeal the agency 
of original jurisdiction (AOJ) has sent the veteran and his 
accredited representative numerous letters informing them of 
what evidence was required to substantiate the veteran's 
claim.  Those letters also informed the veteran and his 
representative of the VA's duties for obtaining evidence.  
Additionally, the veteran and his representative were 
repeatedly asked to submit evidence and/or information in 
his/their possession to the VA.  Moreover, when the Board 
issued its now-reversed decision of December 2003, the Board 
informed the veteran and his representative what was 
specifically required for the veteran to prevail on his claim 
for benefits.  

Despite the fact that VCAA notice per se was not provided to 
the veteran, the Board finds that there was a lack of 
prejudice to the veteran.  In Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VCAA required notice 
should generally be provided prior to the initial denial.  
The Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and that the Board would satisfy the VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided, or by providing an analysis as to why 
the claimant was not prejudiced by the absence of such 
notice.  Id, at 120, 122-4.  Nevertheless, in the present 
case, the unfavorable AOJ decision that is the basis of this 
appeal was already decided and appealed prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  

The veteran and his representative were provided with the 
laws and regulations concerning increased ratings and TDIUs.  
They were also given the laws and regulations involving 
earlier effective dates.  Of note is the fact that since the 
enactment of the VCAA, the veteran's representative has 
never, either before the Board or the Court, claimed that 
insufficient notice was provided to the veteran.  The 
representative has also not claimed that the VA, either the 
RO or the Board, shirked in their duties in providing 
assistance to the veteran in the processing of his claim.  
Also, the appellant and his representative have been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  The Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his service 
connection claims. 

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records. 

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was not provided with 
official Dingess type notification.  However, over the course 
of the appeal, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased evaluation, a TDIU, and an earlier effective 
date.  Because this notice has been provided, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing the claims now before the Board.  He 
has been advised of the evidence considered in connection 
with his appeal and what information VA and the appellant 
would provide.  He has been told what the VA would do to 
assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the appellant's claim.  Thus, the Board finds 
that there has been no prejudice to the appellant that would 
warrant further notification or development.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard, 4 Vet. 
App. at 393.

I.  Increased Evaluation

The question to be decided by the Board is whether the 
veteran should be assigned a disability evaluation in excess 
of 70 percent for PTSD, with depression and substance abuse, 
on appeal from an initial grant of service connection, for 
the period from July 17, 1991, to March 30, 1993.  In other 
words, does the evidence show that a 100 percent schedular 
evaluation should have been assigned for the period running 
from July 17, 1991, to March 30, 1993.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).
 
The veteran's PTSD has been rated pursuant to the criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 9411.  Between the 
time that the veteran filed for service connection for PTSD 
and the present, new rating criteria for psychiatric 
disorders, including PTSD, became effective.  See 61 Fed.Reg. 
52,695 (1996) (to be codified at 38 C.F.R. Part 4).  A review 
of the claims folder reveals that the veteran and his 
representative have been provided with the new rating 
criteria.  They have also been furnished with a copy of the 
old rating criteria.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to the change in the regulations, VA cannot apply 
the revised regulations.

Under the old criteria for rating service connected 
psychoneurotic disorders, a 10 percent rating was assigned 
for psychoneurotic disorders with less than the criteria for 
the 30 percent rating with emotional tension or other 
evidence of anxiety productive of mild social or industrial 
impairment.  A 30 percent rating was assigned when there was 
"definite impairment in the ability to establish and 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment."  A 50 percent 
rating was assigned where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and where by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

The next higher rating, a 70 percent disability rating, is 
warranted for severe impairment in the ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms were of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The highest rating, a 100 
percent schedular evaluation, is warranted when all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; psychoneurotic 
symptoms existed which were totally incapacitating, bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; the veteran was demonstrably unable to 
obtain or retain employment (emphasis added).  38 C.F.R. § 
4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993) it was held that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirements 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 2002).

Under the new criteria, a 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 
9411 (2006).

In December 2003, when the Board issued its decision on the 
merits of the veteran's claim, the Board concluded that the 
evidence supported a disability evaluation of 70 percent for 
his PTSD.  The period in question ran from July 17, 1991, to 
April 29, 1994.  When the Court issued its decision vacating 
that decision, the Court was very careful to note that it had 
not vacated the awarding of the 70 percent disability 
evaluation.  Instead, the Court found that the Board had to 
decide whether the evidence supported a 100 percent 
disability evaluation during the time period of July 17, 
1991, to March 30, 1993.  

The record reflects that the veteran's ability to obtain or 
retain employment was at least severely impaired during the 
time period at issue here.  Two records show brief periods of 
work.  A November 1991 VA treatment record noted that the 
veteran "worked out of town last week," and a September 
1992 VA record noted that for the month of September the 
veteran was able to do the work required in compensated work 
therapy (CWT) and was receptive to supervision.  However, as 
regards that same period of CWT, the record also indicated 
that he had nearly hit a co-worker who had made a wisecrack.

The majority of the evidence of record during this period 
reflects that the veteran was not working as a result of his 
PTSD with depression and substance abuse.  His VA 
hospitalization records in July and August 1991 indicated 
that his work as a self-employed siding and window applicator 
had "dwindled down to nothing."  A February 1992 record 
noted that he was having trouble finding work.  A March 1992 
record noted that he was unemployed except for occasional odd 
jobs.  An April 1992 record noted that he worked sporadically 
in the last year, although he planned to seek work.  His 
hospitalization in April 1992 reflected that he had attempted 
suicide and was filing for bankruptcy.

Perhaps most significantly, an October 1992 Social Security 
Administration (SSA) record noted J.V., M.D., the director of 
the PTSD clinic at the Kansas City VA hospital as having been 
contacted.  Dr. V. reported that the veteran probably could 
work if he did not have a boss or someone in authority 
because "[t]he slightest attempt at supervision would set 
this guy off."  Additional comments noted "I do feel that 
[the veteran] should not be employed at this time. I would 
recommend re-evaluation in 6-12 months."

Records show that he was awarded SSA disability benefits in 
December 1992 for a mood disorder and an anxiety related 
disorder, essentially the same psychiatric problems for which 
the veteran was service-connected therefor.  The SSA found 
that the veteran became unable to work on July 12, 1991.  
March and April 1993 VA examinations noted a marked 
incapacity due to his PTSD.  At that time, the veteran 
reported he last worked in July 1991 and that he could not 
work at present because he did not get along with people and 
his PTSD medication made him unable to climb ladders without 
feeling dizzy.  A June 1993 VA treatment record indicated 
that he had not been to compensated work therapy because he 
was worried about anger episodes.

Notwithstanding the above, the medical evidence from this 
time period does not show that the veteran was isolated in 
his community.  There is no indication that the veteran was 
unable to have contact with family members or friends.  There 
is no suggestion that the veteran was unable to attend church 
or participate in nonstressful social functions.  Also, the 
medical evidence from the VA and SSA do not suggest or 
insinuate that the veteran was unable to understand reality 
or that the veteran was living in a fantasy world.  Moreover, 
that same evidence does not show that the veteran experienced 
persistent delusion or hallucinations.  The claims folder 
also contains no suggesting that the veteran was unable to 
care for his personal hygiene.  
 
Nevertheless, under the old criteria for a 100 percent 
disability evaluation, only one of the three criteria used 
needed to be met in order to assign a 100 percent schedular 
rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994).  In 
addition, the regulations provided that "[t]otal disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities:  Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more . . . ."  38 C.F.R. § 4.16(c) (1993).  The 
veteran's only service-connected disability during the period 
on appeal is PTSD, so the provisions of 38 C.F.R. § 4.16(c) 
are for application.  In a case such as this, where the only 
compensable service-connected disability is a mental 
disorder, if that disorder is assigned a 70 percent 
evaluation, and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1993).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  With 
respect to any industrial impairment from which the veteran 
may experience, the medical evidence is conclusive.  The 
veteran has not been capable of consistent employment during 
the period on appeal.  Additionally, the record from this 
period indicates that the veteran has had intrusive thoughts 
with respect to harming himself and others - such thoughts 
led to the veteran's one unsuccessful suicide attempt.  
Considering these facts, the Board finds that the criteria 
for a total schedular rating are nearly approximated.  While 
all the criteria for a total schedular rating are not 
exhibited, the Board finds that, resolving all doubt in the 
veteran's favor, his PTSD symptoms approximate the criteria 
for a 100 percent rating.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Staged ratings are not being hereby assigned 
because the Board finds that the total schedular rating is 
warranted from the effective date of the grant of service 
connection.

II.  TDIU

In light of the Board's decision to award an initial 100 
percent schedular rating for PTSD from July 17, 1991, to 
March 30, 1993, the issue of entitlement to an earlier 
effective date for the TDIU award is now moot.  See VA O.G.C. 
Prec. Op. No. 6-99, 64 Fed. Reg. 52,375 (1999).


ORDER

1.  Entitlement to a disability evaluation in excess of 70 
percent for PTSD, with depression and substance abuse, on 
appeal from an initial grant of service connection, for the 
period from July 17, 1991, to March 30, 1993, is granted, 
subject to the regulations governing the payment of monetary 
benefits.

2.  Entitlement to a TDIU for the period prior to March 30, 
1993, is dismissed.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


